Citation Nr: 1813436	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for scars on the retina.

2.  Entitlement to service connection for dermatitis of the groin.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, respectively and among other things, granted service connection for bilateral hearing loss and assigned a noncompensable rating; denied reopening the Veteran's claim for service connection for scars on the retina; and denied service connection for dermatitis of the groin.

In September 2012 the Veteran filed his notice of disagreement with the noncompensable rating for bilateral hearing loss, and with the denial of reopening his service connection claim for retina scars.

In January 2014, the Veteran filed his notice of disagreement with the denial of service connection for his dermatitis.

The Veteran was provided with a statement of the case in April 2014, and in May 2014 perfected his appeal to the Board.

The issue of entitlement to service connection for dermatitis of the groin is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2009 decision, the RO denied service connection for retinal scars; the Veteran did not timely appeal that decision and new and material evidence was not received within the one year appeal period.

2.  Evidence added to the record since the December 2009 decision denying service connection for retinal scars does not relate to an unestablished fact necessary to substantiate that claim.

3.  The Veteran has had bilateral hearing impairment manifested by no worse than level I acuity in either ear throughout the appeal period.


CONCLUSIONS OF LAW

1.  The December 2009 RO decision that denied service connection for retinal scars is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for retinal scars have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and Material

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In December 2009, the RO denied the Veteran's claim for entitlement to service connection for retinal scarring.  The Veteran was notified of this denial in a December 2009 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.  The basis for the prior denial was that there was no evidence of any complaints, treatment, or diagnosis of scar tissue during service; and no evidence showing the condition existed since service to the present, or relates to service.  The evidence received since the December 2009 denial includes March 2010 private treatment records and March 2012 VA treatment records which demonstrate a current diagnosis of retinal scarring; and a September 2012 notice of disagreement (NOD) by the Veteran which indicated that his VA physician informed him that his retinal scarring is due to his exposure to sea water and birds while in service.

For the following reasons, the evidence received since the prior denial is cumulative and redundant.  In the prior, formal, October 2009 application for compensation, VA Form 21-526, the Veteran wrote, "When my eyes were examined about two years ago at Memphis VAMC I was told I had scar tissue on both of my retinas.  He said this was caused from being near sea water."  Thus, while veterans are competent to report contemporaneous medical diagnoses, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Veteran's statement in the September 2012 NOD regarding what he was told by a VA physician is cumulative of the statement that was previously of record.  Similarly, the evidence showing a current diagnosis of retinal scarring is cumulative of the evidence previously of record which reflects the same diagnosis.

As the evidence received since the most recent prior final denial of the claim for service connection for retinal scarring is cumulative and redundant of the evidence previously of record, this evidence is not new and material.  Reopening of this claim is therefore not warranted, and the benefit of the doubt doctrine is not for application.   Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit of the doubt doctrine is doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

II.  Higher Initial Rating

The Veteran contends that he is entitled to a higher initial rating for his bilateral hearing loss.  He stated that since his last evaluation his hearing ability has drastically decreased which has impacted his income as an insurance agent as he is unable to hear his clients, resulting in their not wanting to speak to him.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging" the ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  In describing the evidence, the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.

The Veteran was afforded a VA examination in October 2011 to determine the severity of his hearing loss and tinnitus.  The audiologist determined that the Veteran could not be tested.  The audiologist report noted the pure tone thresholds results were not valid for rating purposes as the results were essentially flat, with moderate hearing loss in both ears.  Speech discrimination scores using Maryland CNC word list were 96 percent in the right ear and 94 percent in the left ear.  The audiologist also noted that the Veteran's hearing loss impacted his ability to work as he has to face people in order for them to understand him, and he has difficulty hearing over the phone.  As puretone threshold results were not valid, this examination may not be used as a basis for this decision.  38 C.F.R. § 4.85(a).

In January 2012, the Veteran was again afforded a VA examination.  The Veteran's pure tone thresholds, in decibels, were as follows:

			HERTZ		
		1000	2000	3000	4000	Average
RIGHT	35	35	35	35	35
LEFT		40	40	40	45	41

Maryland CNC speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.

The audiologist opined that the Veteran's hearing loss did not impact his ability to work.

Using Table VI, the Veteran's January 2012 examination results revealed level I in the right ear and level I in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

A December 2012 private audiological examination yielded the following puretone thresholds in decibels:

			HERTZ		
		1000	2000	3000	4000	Average
RIGHT	65	65	NA	75	68
LEFT		55	65	NA	75	65

The audiological report indicates that "Speech sensitivity scores" were 100 percent in the right ear and 96 percent in the left ear.  Given that the term "speech sensitivity" rather than "speech recognition" was used and the absence of an indication that the Maryland CNC was used, the December 2012 private examination report is not in compliance with 38 C.F.R. § 4.85(a).  Thus, the results of the examination may not be used in determining the appropriate rating for the Veteran's bilateral hearing loss.  In this regard, clarification of private medical reports is required only when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight." Carter v. Shinseki, 26 Vet. App. 534, 545 (2014), vacated on other grounds by Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) (citing Savage v. Shinseki, 24 Vet.App. 259, 267-70 (2011)); Savage, 24 Vet.App. at 270 (specifically limiting this duty to situations where "the missing information is relevant, factual, and objective-that is, not a matter of opinion" but also noting that, when it is applicable, the duty to clarify "includes medical examination reports of all kinds").  Here, there is no indication that the Maryland CNC was conducted as part of the December 2012 audiological testing and there is other evidence that complies with 38 C.F.R. § 4.85(a) from which the Board can determine the severity of the Veteran's bilateral hearing loss.  Consequently, a remand for clarification of the December 2012 private examination report is not warranted.

The Veteran was afforded a new VA examination in April 2014.  The audiologist noted normal hearing in both the left and right ear, but was unable to provide puretone threshold results or Maryland CNC speech discrimination scores due to language difficulties, cognitive problems, and inconsistent word recognition scores.  The audiologist also stated that the Veteran's hearing loss impacted his ability to work as he needs to face those speaking to him in order to hear them.  As neither puretone threshold results nor Maryland CNC speech discrimination scores are available, the Veteran's April 2014 VA examination also may not be used as a basis for this decision.  38 C.F.R. § 4.85(a).

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the January 2012 VA examination report indicates that a noncompensable rating is warranted for the entire period on appeal.  
As previously mentioned, using Table VI, the Veteran's January 2012 examination results revealed level I in the right ear and level I in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

The Veteran may contend that a higher rating is warranted, however the evidence of record does not indicate that a compensable rating is warranted.  The noncompensable rating assigned is based on a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. at 349.

As such, for the entire period on appeal a noncompensable rating is warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against any higher ratings, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); 38 C.F.R. 4.3.

In "exceptional" cases, "to accord justice," an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is warranted where the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability and the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

Here, the rating criteria contemplate the Veteran's bilateral hearing loss disability. As noted, the Veteran's hearing loss causes difficulty understanding conversations over the phone and in person which has negatively impacted his work performance.  However, these symptoms are contemplated by the criteria.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, such that the assigned noncompensable schedular evaluation is, therefore, adequate, and remand for referral for extraschedular consideration is not required.

A claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.

ORDER

The application to reopen a claim for entitlement to service connection for scarring of the retina is denied.

Entitlement to an initial rating compensable rating for bilateral hearing loss is denied.

REMAND

The Veteran contends that he developed a rash on his testicles while in boot camp in 1974 for which he received treatment at the naval clinic.  He has stated that he continues to suffer with his rash and has received treatment from several doctors since discharge including in the VA Hospital clinic, and also self-medicates with over the counter medications.  The Veteran stated that the rash never completely cleared up since boot camp.

His wife has also stated that the Veteran confided in her during boot camp that he had contracted a rash and was unsure as to how it originated.  She stated that he did not have the rash prior to boot camp and received treatment on the base.  She asserted that the rash has been ongoing since service and that despite treatment from several doctors, the rash has not been cured.

The Veteran's February 1975 discharge medical examination provides no indication that the Veteran developed a rash in his genital area during service.  

March 2008 and August 2010 private treatment records note a rash in the scrotal area with a history of irritation, constant burning and stinging sensations which has been treated with antifungal cream with no improvement noted.  The treating physician diagnosed the Veteran with dermatitis.

The Veteran has maintained that he has suffered from a rash since service and has a current diagnosis of dermatitis.  The Veteran has not yet been afforded an examination or opinion regarding the etiology of his dermatitis.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d) (2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86   (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Additionally, the Veteran has stated that he was initially treated for his dermatitis while in boot camp in 1974 at the naval clinic. These records have not been associated with the claims file and it does not appear that the RO has attempted to obtain the identified records.  Therefore a remand is necessary for VA to fulfill its duty to assist and obtain the missing records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b).

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for his dermatitis while he was stationed in Great Lakes, Michigan and treated at the naval clinic in 1974.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

2.  Schedule the Veteran for VA examination with an appropriate physician to determine the nature and etiology of his dermatitis of the groin.  The examining physician should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's dermatitis of the groin had its onset during service or is otherwise related to service.  

A detailed history of relevant symptoms should be obtained from the Veteran and all indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


